715 N.W.2d 877 (2006)
475 Mich. 889
LaBELLE MANAGEMENT, INC., Douglas LaBelle, and Barton LaBelle, Plaintiffs-Appellees, and
Steak & Ale of Michigan, Inc., a/k/a Bennigan's, Intervening Plaintiff-Appellee,
v.
LIBERTY MUTUAL INSURANCE COMPANY, Defendant-Appellee, and
Citizens Insurance Company of America, Defendant-Appellant.
Docket No. 130823. COA No. 262072.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the March 2, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.